Citation Nr: 1744131	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  05-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior than February 5, 2010 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an effective date prior than February 5, 2010 for the grant of entitlement to Dependents Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Kerry Baker, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and BF


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) from April 2006 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2008, the Veteran and BF testified at a hearing before an Acting Veterans Law Judge, siting at the RO.  A transcript of that hearing is of record.  

In September 2010 the Board issued a decision denying service connection for digestive disorder, to include PUD and GERD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in March 2011 issued an order approving a Joint Motion for Remand (Joint Motion) vacating the Board's September 2010 decision, and remanding the claim for further development.  The Board then remanded the claim in November 2011 and again in September 2012, for development pursuant to Joint Motion.  The appeal then returned to the Board.

In September 2015, the Board again denied the claim of entitlement to service connection for a digestive disorder and remanded the issues of entitlement to an increased rating for PTSD and earlier effective dates for TDIU.  The Veteran again appealed the decision to the Court.  In November 2016, the Court issued a decision vacating the September 2015 Board decision.  Upon the death of the Veteran, in May 2017, the Court revoked the November 2016 judgment, again vacated the September 2015 Board decision, and dismissed the appeal.  In the meantime, the three issues remanded in September 2015 were also returned to the Board.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

In February 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, that the Veteran died in February 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


